                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

RICKY ASHLEY                                                         PETITIONER
ADC # 099718
v.                          No. 4:19-cv-00624-SWW-JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction                                    RESPONDENT

                                     ORDER

      The Court has reviewed the Recommended Disposition (“Recommendation”)

from United States Magistrate Judge J. Thomas Ray and the filed objections. After

a de novo review of the record in this case, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s

findings in all respects.

      IT IS THEREFORE ORDERED that Ricky Ashley’s petition and amended

petitions for a writ of habeas corpus are denied, and this case is dismissed without

prejudice. Ashley’s other pending motions, Docs. 28 and 29, are also denied. The

Court will not issue a certificate of appealability because Mr. Ashley has not made

a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c).

Judgment will be entered accordingly.

      IT IS SO ORDERED this 13th day of January, 2020.

                                        /s/Susan Webber Wright
                                         UNITED STATES DISTRICT JUDGE
